Citation Nr: 0428393	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  02-01 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1972.

This matter come to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision that denied an increased 
rating for right ear hearing loss.  In January 2004 the RO 
granted service connection for left ear hearing loss.  The 
non-compensable rating for the veteran's hearing loss, now 
bilateral rather than just limited to the right ear, was 
continued.  The appeal for an increased rating for his 
hearing loss continues.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the August 2004 hearing, the veteran testified that his 
hearing has worsened since his last VA examination in March 
2004.  The veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

The veteran has raised the issue of an extraschedular 
evaluation for his service-connected hearing loss as provided 
by 38 C.F.R. § 3.321(b).  The Board does not have 
jurisdiction to adjudicate this claim in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  VA's General Counsel 
has held that the question of entitlement to an 
extraschedular rating is not inextricably intertwined with 
the question of entitlement to a higher schedular rating, and 
that the proper method of returning the case to the RO for 
further action is by remand rather than referral.  VAOPGCPREC 
6-96.  



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an audiology 
examination, to determine the current 
severity of the veteran's bilateral 
hearing loss.  The claims folder should 
be reviewed by the examiner.  All 
indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.

2.  The RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  In addition, the RO 
should adjudicate the claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321.  If the benefits sought are 
denied the RO should issue a supplemental 
statement of the case.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


